Black, J., dissenting: I dissent from that part of the majority opinion wherein it allows petitioner a deduction for entertainment and travel expenses lumped together. It is, of course, true that petitioner would be entitled to have allowed as a deduction his traveling expenses for which he had not been reimbursed if ,he had separately proved them. The majority opinion has a finding as follows: * * * The petitioner was also required, in connection with his duties, to travel to cities away from Washington, and in connection with those trips he had expenses in excess of the amount allowed him by the Army and for which he was never reimbursed. * * * Section 29.23 (a)-2, Kegulations 111, reads in part: (c) If an individual receives a salary and also an allowance for meals and lodging, as, for example, a per diem allowance in lied of subsistence, the amount of the allowance should be included in gross income and the cost of such meals and lodging may be deducted therefrom. In the taxable years which we have before us the petitioner did some traveling on official business for which he no doubt received a peí diem allowance. If his expenses for meals and lodging exceeded his per diem allowance, he clearly would be entitled under the foregoing regulation to deduct the excess. But he would have to prove what these traveling expenses were, and apparently he has not done so. He has lumped this excess expended in traveling expenses for which he would be entitled to a deduction with certain entertainment expenses incurred and paid at Ms post of duty in WasMngton for wMch I do not think he would be entitled to a deduction. It seems to me that, under the fact cited in the majority opinion with reference to these entertainment expenses, they were more in the nature of personal expenses than they were in the nature of business expenses. Section 24 of the code provides in part: (a) General Rule. — In- computing net income no deduction shall in any case be allowed in respect of— (1) Personal, living, or family expenses, except extraordinary medical expenses deductible under section 23 (x). Cf. Commissioner v. Flowers, 326 U. S. 812. Because I believe the entertainment expenses incurred at petitioner’s regular post of duty in Washington, D. C., allowed as a deduction by the majority opinion were more in the nature of personal expenses than they were in the nature of business expenses, I respectfully dissent from that part of the majority opinion which allows them as a deduction. I am in agreement with the other holdings in the majority opinion. Opper, J., agrees with this dissent.